Case 1:11-cr-00026-TWP-KPF Document 228 Filed 05/24/21 Page 1 of 4 PageID #: 2207




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  GEOFFRIE ALLEN LEE DILL,                            )
                                                      )
                               Petitioner,            )
                                                      )
                          v.                          )     Case No. 1:13-cv-01900-TWP-TAB
                                                      )
  UNITED STATES OF AMERICA,                           )
                                                      )
                               Respondent.            )


        ORDER GRANTING IN PART MOTION FOR RELIEF FROM JUDGMENT

         This matter is before the Court on Petitioner Geoffrie Dill's ("Mr. Dill") Motion for Relief

  from Judgment under Rule 60(a) and 60(b)(6) of the Federal Rules of Civil Procedure. (Dkt. 45).

  On May 6, 2016 the Court granted Mr. Dill relief, pursuant to 28 U.S.C. § 2255 and his sentence

  was amended that same date. (Dkt. 43, Dkt. 44). Mr. Dill argues that his sentence on Count 3

  should have been amended to 120 months, instead of 180 months. He also argues that, under the

  reasoning in United States v. De la Torre, 940 F.3d 938, 951 (7th Cir. 2019), his prior Indiana

  convictions for dealing in methamphetamine no longer qualify as predicate offenses for

  enhancement of his sentence under 21 U.S.C. § 841(a)(1). For the reasons explained below, the

  Motion is granted in part and denied in part.

                                             I.   DISCUSSION

         On March 27, 2012, Mr. Dill was convicted on charges of possession with intent to

  distribute methamphetamine (Count 1), possession of a firearm in furtherance of a drug trafficking

  crime (Count 2), and felon in possession of a firearm (Count 3). Case No.: 1-11-cr-00026-TWP-

  KPF. (CR Dkt. 136). Mr. Dill was sentenced to 360 months on Count 1 (concurrent), 60 months

  on Count 2 (consecutive), and 180 months on count 3 (concurrent). Mr. Dill filed a claim under

                                                  1
Case 1:11-cr-00026-TWP-KPF Document 228 Filed 05/24/21 Page 2 of 4 PageID #: 2208




  Johnson v. United States, 135 S.Ct. 2551 (2015)1. On April 21, 2016 an Agreement of the parties

  as to the Johnson Claim Under 28 U.S.C 2255 was filed in which the parties agreed that the district

  court should grant relief to Mr. Dill to the extent that an Amended Judgment be entered in the

  criminal matter reflecting:

          (i). 240 months on count 1;
          (ii). Count 2 is unaffected.
          (iii). 120 months on Count 3 to be followed by a 3 year term of supervised release.

  (Dkt. 40 at 2). Thereafter, on May 5, 2016, the parties submitted a Joint Proposed Judgement which

  stipulated : " The Sentence of 180 months on Count 3 is unaffected except that the parties request

  a finding that the Petitioner is no longer an Armed Career Criminal under Johnson v. United States,

  135 S.Ct. 2551 (2015)". (Dkt. 42). The Court entered a judgment accordingly. (Dkt. 45). In the

  instant Motion, Mr. Dill argues correctly that his sentence on Count 3 should have been amended

  to 120 months, instead of 180 months. (Dkt. 45).

          Rule 60(a) of the Federal Rules of Civil Procedure allows a Court to "correct a clerical

  mistake or a mistake arising from oversight or omission whenever one is found in a judgment,

  order, or other part of the record." The parties agree that such a clerical error occurred in Mr. Dill's

  case when the Parties' Joint Proposed Judgment inadvertently provided for a 180-month term of

  imprisonment on Count 3, rather than the 120-month term the parties had previously agreed to.

  (See Dkt. 53, p. 3-4). Mr. Dill requests a resentencing hearing to correct the error. That request is

  granted.

          Mr. Dill also argues that he is entitled to relief from his sentence under the reasoning in

  United States v. De la Torre, 940 F.3d 938, 951 (7th Cir. 2019), because his prior Indiana


  1
   On June 26, 2015, the United States Supreme Court held the residual clause of the Armed Career Criminal Act
  unconstitutional. Johnson, 135 S.Ct. 2551. Subsequently, the Seventh Circuit Court of Appeals held that Johnson
  announces a new substantive rule of constitutional law that the Supreme Court has categorically made retroactive.
  Price v. United States, 795 F.3d 731 (7th Cir. 2015).

                                                           2
Case 1:11-cr-00026-TWP-KPF Document 228 Filed 05/24/21 Page 3 of 4 PageID #: 2209




  convictions for dealing in methamphetamine no longer qualify as predicate offenses for

  enhancement of his sentence under 21 U.S.C. § 841(a)(1). However, this argument presents a new

  claim for relief under § 2255, and therefore must be treated as a new § 2255 motion. See Gonzalez

  v. Crosby, 545 U.S. 524, 531 (2005) (treating a habeas petitioner's filing that seeks vindication of

  a claim as a "habeas corpus application"); Ellzey v. United States, 324 F.3d 521, 524 (7th Cir.

  2003) ("[A]ny paper asking for the relief provided by § 2255 ¶ 1 is a motion under § 2255, without

  regard to its caption or other details.") (citing cases). Thus, Mr. Dill's request for relief from his

  sentence based on De la Torre, is denied. This ruling, however, does not preclude Mr. Dill from

  presenting any appropriate challenge at his resentencing hearing.

                                          II.     CONCLUSION

         Mr. Dill's Motion for Relief from Judgment filed pursuant to Rule 60(a) and 60(b)(6) of

  the Federal Rules of Civil Procedure, dkt. [45], is GRANTED in part and DENIED is part. It is

  granted to the extent that a hearing will be scheduled, and Mr. Dill shall be resentenced on Count

  3. The Motion is denied concerning Mr. Dill's request for relief from his sentence based on De la

  Torre. The clerk shall docket this Order in Mr. Dill's underlying criminal case, United States v.

  Dill, 1:11-cr-26-TWP-KPF-1. Further proceedings, including an Order scheduling the

  resentencing hearing, will be directed in that case.

         IT IS SO ORDERED.

  Date: 5/24/2021



  Distribution:

  Michelle Patricia Brady
  UNITED STATES ATTORNEY'S OFFICE
  michelle.brady@usdoj.gov



                                                    3
Case 1:11-cr-00026-TWP-KPF Document 228 Filed 05/24/21 Page 4 of 4 PageID #: 2210




  Terry Wayne Tolliver
  BRATTAIN MINNIX GARCIA
  Terry@BMGIndy.com

  James Robert Wood
  UNITED STATES ATTORNEY'S OFFICE
  bob.wood@usdoj.gov




                                        4
